The bill was for an account and settlement of an cs-tate. — On motion of Mr. Pringle, solicitor for complain-aihs, and cause shewn in support thereof, it is ordered, that an injunction do issue to restrain the defendants from committing waste and selling or disposing of any of the rem aining part of the testator’s real estate, until the further “ †, . J , order ot this court.
The court afterwards decreed, that the executors should account and pay over to complainant and his "wife, wTho was a legatee, what should appear to be due to them, an<^ ordered a reference to the master for that purpose: And that the executors (who were the testator’s sons and devisees) should sell as much of the real estate of their testator as would be sufficient to pay the legacy, in preference to the private creditors of the executors and de-visees, who were much embarrassed in their affairs.